DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon et al (US 20170157396).
Regarding claim 1, Dixon discloses A control system for a movement reconstruction and/or restoration system for a patient (Fig. 5), comprising a sampling module configured and arranged to sample signals describing directly and/or indirectly motion at a sampling rate of at least 50Hz (section 0198, The controller was implemented on a personal computer running real-time control software QUARC, MATLAB/Simulink, Windows 7 at a sampling rate of 500 Hz); at least one stimulation 
Concerning claim 2, Dixon discloses characterized in that the sampling rate is at least 75Hz, especially 100Hz (section 0198, The controller was implemented on a 
With respect to claim 3, Dixon discloses the control system is configured and arranged that is allows an overall latency budget, the latency budget being distributed to one or more subsystems of the control system (section 0082, If electromechanical delay is taken into account, the relation may be written as: F.sub.T(t−t.sub.τ)=η(q(t),{dot over (q)}(t))V(t−t.sub.τ) to capture the latency present between the application of stimulation and production of force).
Regarding claim 5, Dixon discloses the subsystems include at least one of a sensor, a controller, a pulse generator, a sensor network, a programmer, a communication module (COM), a telemetry module (TEL) (Fig. 5).
Regarding claim 13, Dixon discloses the prediction module is connected directly and/or indirectly with at least one sensor and/or the sensor network and wherein the prediction module is configured and arranged to predict patient motion and/or movement on the basis of sensor input data, especially to manage and/or monitor latency of the control system in order to stay within an overall allowed latency budget (section 0082, If electromechanical delay is taken into account, the relation may be written as: F.sub.T(t−t.sub.τ)=η(q(t),{dot over (q)}(t))V(t−t.sub.τ) to capture the latency present between the application of stimulation and production of force).
Concerning claim 14, Dixon discloses the control system comprises a latency budget monitoring and/or management system, which is configured and arranged to monitor and manage the overall latency of the control system by monitoring and/or managing latency of subsystems of the control system, especially online and/or in real-
With respect to claim 15, Dixon discloses the control system is a closed-loop system 510 (Fig. 5).
Regarding claim 16, Dixon discloses the control system has a pre-warning module, which is configured and arranged to provide a pre-warning signal indicative of providing an upcoming stimulation event.
Regarding claim 17, Dixon discloses responsive to detecting motion at a sensor configured to detect an indication of movement at a region of a patient; sampling data from the sensor at a sampling module at a threshold sampling rate; predicting a motion at the region of the patient by a prediction module; collecting the data from the sampling module and the prediction module at a controller configured to process the data; and stimulating movement at the region of the patient by generating a pulse signal via a stimulation system based on the processed data from the controller (section 0082, section 0082, the specific form in which the stimulus is applied is not critical to the invention, and the stimulus may be applied alternatively or additionally as a current or in any other suitable form. It may, in some cases, be desirable to introduce unknown nonlinear function η(t), since it may enable the muscle contraction to be considered under general dynamic conditions in the subsequent control development. The unknown, uncertain function η(t) can capture the dynamic characteristics of muscle recruitment, muscle force-length, and muscle force-velocity relationships, as well as active and passive characteristics).

With respect to claim 19, Dixon discloses sampling data at the sampling module includes obtaining data from the sensor at a minimum rate of 50 Hz (section 0198, The controller was implemented on a personal computer running real-time control software QUARC, MATLAB/Simulink, Windows 7 at a sampling rate of 500 Hz).
Regarding claim 20, Dixon discloses stimulating movement via the stimulation system includes electrically stimulating neurons by at least one of a central nervous system (CNS) stimulation system and a peripheral nervous system (PNS) stimulation system (Section 0149, t has been demonstrated that assisted cycling, where the rider pedals with external assistance at a rate greater than the preferred voluntary rate, yields .
Claim Objections
Claims 4, 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792